      Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS M. CARPENTER, DANIEL
KLETCHECK, and CHRISTOPHER M.
WALKER,
                Plaintiffs, on behalf               CIVIL ACTION
                of themselves and                   NO. 20-3881
                all others similarly
                situated,

      v.

PEPPERIDGE FARM, INCORPORATED,
               Defendant.


PEPPERIDGE FARM, INCORPORATED,
               Counterclaimant,

      v.

DOUGLAS M. CARPENTER, DANIEL
KLETCHECK, and CHRISTOPHER M.
WALKER,
                Counterclaim
                Defendants.


PEPPERIDGE FARM, INCORPORATED,
               Third-Party
               Plaintiff,

      v.

WAREHOUSE TRAINERS, INC., and
CARPENTER CORE, INC.,
               Third-Party
               Defendants.


PAPPERT, J.                                                  March 1, 2021

                               MEMORANDUM

     Douglas M. Carpenter, Daniel Kletcheck and Christopher Walker contend
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 2 of 15




Pepperidge Farm, Incorporated misclassified them and others similarly situated as

independent contractors instead of as employees and they seek unpaid overtime and

other damages. They assert a collective action claim under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and class action claims pursuant to the

Pennsylvania Wage Payment and Collection Law (“PWPCL”), 43 P.S. § 260.1, et seq.,

and for unjust enrichment.

      In response, Pepperidge Farm asserts an unjust enrichment counterclaim

against Walker, Carpenter and Kletcheck and, only against Walker, an indemnification

counterclaim. Pepperidge Farm also filed third-party complaints against Carpenter

Core, Inc. and Warehouse Trainers, Inc. asserting claims for indemnification and for

unjust enrichment in the event the Court finds Plaintiffs are properly classified as

independent contractors.

      Carpenter, Kletcheck, and Walker move to dismiss Pepperidge Farm’s

counterclaims and Carpenter Core and Warehouse Trainers move to dismiss

Pepperidge Farm’s third-party complaints. The Court grants the motions with respect

to Pepperidge Farm’s indemnification claims and denies the motions in all other

respects.

                                            I

                                            A

      Pepperidge Farm products are sold to various retail stores and the company

relies on distributors to “deliver, stock, merchandise, promote, and remove” them “for

stores in defined territories.” (Compl., ECF 1 at ¶¶ 9-10.) To perform this work,

Plaintiffs and similarly situated individuals entered into “substantially similar”




                                            2
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 3 of 15




contracts with the company. (Id. at ¶ 12.) Carpenter Core, with Carpenter as its

guarantor, entered into a Consignment Agreement with Pepperidge Farm (ECF 1 at 22

(Ex. A)), as did Warehouse Trainers, with Kletcheck as guarantor. (Id. at 32 (Ex. B).)

Walker directly entered into a Consignment Agreement with the company. (Id. at 45

(Ex. C.).) In the Consignment Agreements, Carpenter Core, Warehouse Trainers and

Kletcheck agree they “are a self-employed independent contractor, not an agent or

employee of [Pepperidge Farm]” with “no authority other than to distribute products

consigned” under the agreement “and to solicit orders for and make deliveries of”

Pepperidge Farm’s products. (See, e.g., ECF 1 at 26 (Ex. A, ¶ 15).) They may, at their

“own expense and risk, employ such persons as [they] deem appropriate to assist in the

performance of [their] obligations” under the Consignment Agreements and “shall be

responsible for the hiring, firing, training, and supervision of, and all remuneration and

benefits for, any person so employed.” (Id.) The contracting parties agreed the

“independent contractor relationship . . . is an essential element” of the Consignment

Agreements. (Id.)

      Notwithstanding the language in the contracts, Plaintiffs claim Pepperidge

Farm misclassified them as independent contractors. (ECF 1 at ¶ 26.) They allege that

“[w]hile Distributors pay for the opportunity to enter into [Consignment] Agreements

and to secure an assigned distribution territory, Pepperidge Farm’s right to control, and

extensive actual control, over Plaintiffs and [putative] Class/Collective Members is such

that the Distributors are actually employees under Pennsylvania law.” (Id. at ¶ 12.)

      Plaintiffs contend Pepperidge Farm has failed to pay them required overtime

compensation and to indemnify them for employment related expenses, including the




                                            3
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 4 of 15




cost of providing appropriate vehicles and vehicle expenses. (ECF 1 at ¶¶ 29-30.) In

addition, they allege the company “has unlawfully collected and withheld earned

wages,” “has failed to itemize the total hours worked on wage statements” and “to

maintain payroll records showing the actual hours worked . . . and/or to record the

actual hours worked . . . .” (Id. at ¶ 33.)

                                              B

       In its counterclaims against Carpenter and Kletcheck – for unjust enrichment –

and Walker – for indemnification and unjust enrichment, Pepperidge Farm contends

their independent contractor status allows them “the right to set their own schedules,

hours worked, and sequence of performing work; to determine when breaks are taken”

and to enjoy other “rights and benefits” which they would not have obtained “[i]f they

had been employees of Pepperidge Farm . . . .” (ECF 6 at ¶¶ 13-17.) The company

alleges the Counterclaim-Defendants “acknowledged and agreed to the arrangement

outlined in the Consignment Agreements” “[b]y their actions, including, but not limited

to, their retention of the revenue generated from their independent contractor

businesses . . . .” (Id. ¶ 18.) It asserts that Walker’s claims, which “relate to payroll

and the payment of purported wages” “were caused directly by” his own actions,

“namely, his filing the lawsuit and alleging that he is an employee of Pepperidge Farm

notwithstanding his representations to the contrary in his Consignment Agreement.”

(ECF 6 at ¶¶ 22, 23.) In the alternative, Pepperidge Farm contends Walker’s claims

arise from his operation of his distributorship as “he alleges that he did not operate his

distributorship as an independent contractor . . . .” (Id. ¶ 24.) The company also

alleges Walker’s claims “are covered by the indemnification provision in his




                                              4
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 5 of 15




Consignment Agreement . . . .” (Id. at ¶ 25; see ECF 1 at 48-49 (Compl. Ex. C at ¶ 13)).)

      Similarly, in its third-party complaints against Carpenter Core and Warehouse

Trainers, Pepperidge Farm alleges they enjoyed “rights and benefits: they would not

have had if they, or any of their “owners/shareholders/officers/employees/helpers are

employed by Pepperidge Farm (instead of an independent contractor) . . . .” (ECF 10 at

¶ 16 (Carpenter Core); ECF 11 at ¶ 16 (Warehouse Trainers).) Pepperidge Farm

alleges Carpenter Core’s and Warehouse Trainers’s claims are covered under the

indemnification provisions in their Consignment Agreements and they are “required to

protect, defend, indemnify, and hold harmless Pepperidge Farm” for “liabilities of every

kind and nature” arising from their claims. (ECF 10 at ¶ 21 (Carpenter Core); ECF 11

at ¶ 21 (Warehouse Trainers); see also (ECF 1 at 26 (Compl. Ex. A at ¶ 13); id. at 36

(Compl. Ex. B at ¶ 13).) The company alleges “Carpenter Core was responsible for

ensuring Carpenter was properly compensated in compliance with applicable laws”

(ECF 10 at ¶ 20) and Warehouse trainers was likewise responsible for ensuring

Kletcheck received proper compensation. (ECF 11 at ¶ 20.)

                                            II

                                            A

      Walker, Carpenter, Kletcheck, Warehouse Trainers and Carpenter Core argue

Pepperidge Farm lacks standing to bring any of its claims because it has not alleged

that it has suffered any damages. (ECF 12 at 6-7; ECF 19 at 7.) Federal Rule of Civil

Procedure Rule 12(b)(1) governs motions to dismiss for lack of standing because

“[s]tanding is a jurisdictional matter.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir.

2016); see also Save Ardmore Coal. v. Lower Merion Twp., 419 F. Supp. 2d 663, 669




                                            5
         Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 6 of 15




(E.D. Pa. 2005) (“A challenge to the ripeness of an action for adjudication is

appropriately brought as a motion to dismiss for lack of subject matter jurisdiction.”)

(citation omitted). Generally, Rule 12(b)(1) motions fall into two categories: facial

attacks and factual attacks. Davis, 824 F.3d at 346. A factual challenge “attacks the

factual allegations underlying the complaint's assertion of jurisdiction, either through

the filing of an answer or ‘otherwise present[ing] competing facts.’” Id. (quoting

Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). A facial attack

“challenges subject matter jurisdiction without disputing the facts alleged in the

complaint, and [ ] requires the court to ‘consider the allegations of the complaint as

true.’” Id. (quoting Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006)).

The jurisdictional challenge here is facial. See Berger v. Cushman & Wakefield of Pa.,

Inc., No. 13-5195, 2016 WL 8716244, at *2 (E.D. Pa. Mar. 11, 2016) (“[A] ripeness

challenge is a facial attack . . . .”) (citation omitted).

       To have standing, a plaintiff must allege facts to show “’an injury that is

concrete, particularized, and imminent rather than conjectural or hypothetical.”

Trump v. New York, 141 S. Ct. 530, 535 (2020) (quoting Carney v. Adams, 141 S. Ct.

493, 499 (2020)); see also Bognet v. Secretary Commw. of Pa., 980 F.3d 336, 348 (3d. Cir.

2020) (explaining that a plaintiff “must be injured . . . in a way that concretely impacts

[their] own protected legal interests”). Also, “the case must be ‘ripe’ – not dependent on

‘contingent future events that may not occur as anticipated, or indeed may not occur at

all.’” Trump, 141 S. Ct. at 535 (quoting Texas v. United States, 523 U.S. 296, 300

(1998). “At the pleading stage, general factual allegations of injury resulting from the

defendant's conduct may suffice, for on a motion to dismiss we presume that general




                                                6
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 7 of 15




allegations embrace those specific facts that are necessary to support the claim.” Lujan

v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (internal quotation, citation and alteration

omitted).

                                             B

       Walker, Carpenter, Kletcheck, Warehouse Trainers and Carpenter Core argue

Pepperidge Farm has no standing to pursue its claims which they contend are for

“hypothetical and speculative” damages. (ECF 12 at 6; ECF 19 at 7.) They maintain

the company must allege a “certainly impending” threat of injury or “substantial risk of

harm” to withstand dismissal. (ECF 12 at 6; ECF 19 at 7; ECF 30 at 3.) See Trump,

141 S. Ct. at 539. They argue Pepperidge Farm’s unjust enrichment claims and

indemnification claims presume “that Pepperidge Farm will prevail” and therefore are

conditional and provide no basis for standing. (ECF 12 at 6; ECF 19 at 7.) They

contend the company’s litigation costs are not sufficient to confer standing where the

Consignment Agreement has no indemnification provision that gives “rise to

Pepperidge Farm’s indemnification claim . . . .” (ECF 30 at 4.) Defendants and Third-

Party Plaintiffs also contend Pepperidge Farm will not be prejudiced by the dismissal of

its “hypothetical” unjust enrichment claims because it has raised the issue of an “offset”

in Paragraph 15 of its “Separate Defenses.” (Id at 4-5.) Finally, they argue Pepperidge

Farm’s standing argument “frustrate[s] the intent of the FLSA and Pennsylvania Wage

laws” and would subject courts to “counterclaims every time a wage and hour lawsuit is

filed,” “needlessly increas[ing]” litigation costs and delaying resolution of cases. (Id. at

5.)

       Pepperidge Farm counters that Plaintiffs’ “initial claims strongly indicate that




                                              7
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 8 of 15




there is in fact a justiciable controversy between the parties as to related counterclaims

and cross-claims . . . .” (ECF 31 at 5.) It argues that unlike the claims in Trump or

Bognet, its counterclaims and cross-claims do not rely on “speculative allegations about

how Plaintiffs or Third Party Defendants might act in the future . . . or on generalized

injuries purportedly suffered by the public at large . . . .” (ECF 31 at 9.) The company

argues it has alleged “concrete and particularized economic injuries in the form of

attorney’s fees (some of which have already been incurred), liability for damages (if

Plaintiffs are correct that they were misclassified), and specific economic benefits

unjustly conferred on Plaintiffs and Third Party Defendants at Pepperidge Farm’s

expense” (if Plaintiffs show they were misclassified). (Id. at 10.) Pepperidge Farm

argues Trump and Bognet “did not hold that counterclaims and cross-claims seeking

monetary relief premised on the plaintiff’s own claims for monetary relief are suddenly

no longer justiciable under Article III.” (Id.)

       Pepperidge Farm’s third-party indemnification and unjust enrichment claims

against Carpenter Core and Warehouse Trainers are governed by Federal Rule of Civil

Procedure 14(a)(1), which permits a defendant, as a third-party plaintiff, to serve a

complaint “on a nonparty who is or may be liable to it for all or part of the claim against

it.” Fed. R. Civ. P. 14(a)(1) (emphasis added). “The very nature of third-party practice

subjects it to contingencies; that is, the third-party plaintiff's harm is contingent upon

the outcome of the underlying action and, thus, the third-party defendant's potential

liability is likewise contingent upon the third-party plaintiff underlying liability.” State

Coll. Area Sch. Dist. v. Royal Bank of Canada, 825 F. Supp. 2d 573, 583 (M.D. Pa.

2011). Recognizing this, courts in this Circuit have allowed defendants to bring third-




                                              8
         Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 9 of 15




party indemnification claims under Rule 14(a) to “promote judicial efficiency” and

reduce the need for “bring[ing] a second action against a third individual who may be

liable to defendant for all or part of a plaintiff’s original claim.” Berger v. Cushman &

Wakefield of Pa., Inc., No. 13-5195, 2016 WL 8716244, at *3 (E.D. Pa. Mar. 11, 2016);

see Milo, LLC v. Procaccino, No. 16-5759, 2020 WL 1855117, at *3 (E.D. Pa. Apr. 13,

2020). “Although a claim for indemnity does not arise until the prime obligation to pay

has been established, some third-party actions may be commenced in the interest of

judicial economy before they are technically ripe.” Hatco Corp. v. W.R. Grace and Co.,

59 F.3d 400, 406 (3d Cir. 1995).

       Pepperidge Farm’s similar counterclaims for indemnification against Walker and

for unjust enrichment against Walker, Carpenter and Kletcheck, though contingent on

this Court’s determination, may also proceed. Even if Pepperidge Farm’s counterclaims

are not compulsory because they are not claims it had “at the time of its service” 1 Fed. R.

Civ. P. 13(a) (emphasis added), the claims are permitted by Rule 13(b). 2 Fed. R. Civ. P.

13(b) (“A pleading may state as a counterclaim against an opposing party any claim

that is not compulsory.”)

       Unlike in Trump or Bognet, Pepperidge Farm’s claims are not dependent on the

future action of an independent third-party not before the Court. Instead, its claims


1
        The counterclaims arise out of work that is the subject of Plaintiffs’ FLSA, PWPCL and
unjust enrichment claims – the same “transaction or occurrence.” See Transamerica Occidental Life
Ins. Co. v. Aviation Office of Am., 292 F.3d 384, 390 (3d Cir. 2002) (construing the terms “transaction
or occurrence” “generously” to “promote judicial economy”).

2
        Even if the Court were to dismiss Pepperidge Farm’s counterclaims as unripe, if the claims
later become ripe by virtue of this Court’s FLSA classification determination, Pepperidge Farm
would be permitted to assert them in a supplemental pleading. See Fed. R. Civ. P. 13(e) (“The court
may permit a party to file a supplemental pleading asserting a counterclaim that matured or was
acquired by the party after serving an earlier pleading.”).



                                                   9
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 10 of 15




hinge on actions the parties have already undertaken and the Court’s determination as

to whether Walker, Carpenter and Kletcheck were misclassified as independent

contractors. The threshold inquiry into standing does not depend on the Court’s

ultimate finding with respect to their misclassification claims. See Warth v. Seldin, 422

U.S. 490, 500 (1975) (“[S]tanding in no way depends on the merits of the plaintiff's

contention that particular conduct is illegal . . . .”). At this stage of the litigation,

Pepperidge Farm has sufficiently alleged it has standing to pursue its crossclaims and

third-party claims.

                                              III

                                               A

       Plaintiffs and Third-Party Defendants also contend Pepperidge Farm’s

counterclaims and third-party claims should be dismissed pursuant to Federal Rule of

Civil Procedure 12(b)(6). To satisfy Rule 12(b)(6), a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The same standard applies to allegations in counterclaims. See

Charlestown Twp. v. United States Sur. Co., No. 17-5469, 2020 WL 618552, at *1 (E.D.

Pa. Feb. 7, 2020) (citing Walker Process Equip., Inc. v. Food Mach. & Chem. Corp., 382

U.S. 172, 174 (1965)). A claim is facially plausible when the facts pled “allow[ ] the

court to draw the reasonable inference that [a] defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed.




                                               10
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 11 of 15




R. Civ. P. 8(a)(2)).

       When a complaint or counterclaim includes well-pleaded factual allegations, the

Court “should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” See Connelly v. Lane Const. Corp., 809 F.3d 780, 787

(3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679). This “presumption of truth attaches

only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). This plausibility determination is a

“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. (quoting Connelly, 809 F.3d at 786-87).

                                            B

       Pepperidge Farm’s unjust enrichment claims against Walker, Carpenter,

Kletcheck, Carpenter Core and Warehouse Trainers assert that if Walker, Carpenter

and/or Kletcheck should have been classified as its employees, Plaintiffs and Third-

Party Defendants were unjustly enriched by retaining the benefits received pursuant to

the Consignment Agreements. (ECF 6 at ¶ 30-35; ECF 10 at ¶¶ 29-34 (pled in the

alternative); ECF 11 at ¶¶ 29-34 (pled in the alternative). Plaintiffs and Third-Party

Defendants argue the claims must be dismissed because Pepperidge Farm has not

plausibly alleged they have been unjustly enriched. (ECF 12 at 12; ECF 19 at 14.)

They also argue the unjust enrichment claims are claims for setoff and should be

dismissed because they are not authorized by the FLSA. (ECF 12 at 7-8; ECF 19 at 8-

9.)

       At this stage of the proceedings, neither the FLSA nor the PWPCL bar




                                            11
       Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 12 of 15




Pepperidge Farm’s unjust enrichment claims and they are sufficient to withstand

dismissal. Pepperidge Farm has alleged that Plaintiffs and Third-Party defendants

were independent contractors. (See, e.g., ECF 6, ¶ 11; ECF 10, ¶ 9; ECF 11, ¶ 9.) As

the nonmovant, the Court takes its allegations as true.

      [T]o benefit from the protections of the FLSA, the Court must first conclude
      that Plaintiffs and/or Third-Party Defendants were employees rather than
      independent contractors – a determination which the Court is not yet ready
      to make. The Court has not – and cannot today – answer the highly factual
      inquiry of whether Plaintiffs and/or Third-Party Defendants were
      misclassified as independent contractors without the benefit of further
      discovery.

Mode v. S-L Distribution Co., LLC, No. 18-150, 2019 WL 1057045, at *9 (W.D.N.C. Mar.

6, 2019); see also Carnes v. Fannie’s Inc., No. 19-4171, 2020 WL 6291405, at *3 (N.D.

Ga. Mar. 23, 2020) (holding the defendant’s unjust enrichment counterclaim was “best

considered on summary judgment after the Court makes its determination as to

whether [the Plaintiff] is an employee entitled to a minimum wage under the FLSA or

is an independent contractor”); Franze v. Bimbo Foods Bakeries Distrib., LLC, No. 17-

3556, 2019 WL 1244293, at *3 (S.D.N.Y Mar. 15, 2019) (“Until such time that a

determination is made on the Plaintiffs’ status [as employees or independent

contractors], dismissal of the unjust enrichment claim would be improper.”). It is

likewise premature to decide whether Plaintiffs are properly classified as employees or

independent contractors under the PWCPL. See Williams v. Jani-King of Phila. Inc.,

837 F.3d 314, 321 (3d Cir. 2016) (predicting the Pennsylvania Supreme Court would

apply a “multifactor test for distinguishing between employee and independent

contractor status” “in the context of the [P]WPCL”). Whether Pepperidge Farm can

ultimately recover on a theory of unjust enrichment is a question to be answered later.




                                           12
       Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 13 of 15




                                             C

      In Paragraph 13 of the Consignment Agreements, Walker, Carpenter Core and

Warehouse Trainers agreed to indemnify the company for

      any and all claims relating to payroll, unemployment compensation, [and]
      employee benefits . . . caused or alleged to have been caused directly or
      indirectly by or as a result of the actions of Consignee or any of its officers,
      directors, employees, agents, representatives or helpers or by or as a result
      of the operation of the Distributorship . . . .

(ECF 1 at 48-49, ¶ 13; id. at 26, ¶ 13; id. at 36, ¶ 13.) Pepperidge Farm seeks

indemnification pursuant to the Consignment Agreements in its counterclaim against

Walker and in its third-party complaints, alleging the Paragraph 13 indemnification

provisions “cover” Plaintiffs’ claims. (See ECF 6 at ¶ 28; ECF 10 at ¶ 26; ECF 11 at

¶ 26.) Plaintiffs and Third-Party Defendants argue Paragraph 13’s plain language does

not trigger a contractual duty to indemnify the company for its alleged “taking unlawful

deductions and . . . violation [of] federal and state wage laws.” (ECF 26 at 2.) They also

contend Pepperidge Farm’s indemnification claims are not enforceable under the FLSA

or the PWPCL. (ECF 26 at 1.)

      The company’s indemnification claims against Carpenter Core and Warehouse

Trainers are based on the theory that Carpenter and Kletcheck were properly classified

as independent contractors. Pepperidge Farm argues that because the Court must

assume the allegations in its third party complaint are true, “there will be no ‘FLSA

violation’ to speak of and Pepperidge Farm will be entitled to indemnification for the

attorney’s fees and costs that it incurs in defending this lawsuit.” (ECF 25 at 17.) As

for the counterclaim against Walker, Pepperidge Farm argues it seeks “to hold [him]

accountable for his contractual promise to adhere to all applicable wage-and-hour laws




                                             13
       Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 14 of 15




and indemnify Pepperidge Farm if it faces a claim for violating those laws.” (ECF 24 at

18.) The company contends Paragraph 13 unambiguously encompasses its

indemnification claims because the provision states that each signatory “must

indemnify Pepperidge Farm against ‘any and all claims’ – not just third-party claims –

relating to payroll and employee benefits . . . .” (ECF 24 at 20; ECF 26 at 21.) But

Pepperidge Farm fails to address the provision’s limitation to claims “caused or alleged

to have been caused directly or indirectly by or as a result of the actions of

Consignee . . . or by or as a result of the operation of the Distributorship.” (ECF 1 at

48-49 (Compl. Ex. C) at ¶ 13)).)

       Dismissing similar indemnification claims in Fernandez v. Kinray, the court

explained: “Plaintiffs allege that defendants acted improperly by misclassifying them

as independent contractors. Of course, defendants deny these allegations, and whether

defendants in fact acted improperly is the issue to be resolved through this litigation.

Either way, it is still defendants’ actions that are at issue here.” No. 13-493, 2014 WL

12778829, at *4 (E.D.N.Y. Feb. 5, 2014) (emphasis added). Pepperidge Farm effectively

seeks indemnification for “a meritless lawsuit brought by independent contractors to

obtain wages to which they were not entitled. Such a lawsuit could not, by definition,

arise from the Plaintiffs’ performance of services under the contract.” Yaw Adu Poku v.

BeavEx, Inc., No. 13-3327, 2013 WL 5937414, at *2 (D.N.J. Nov. 1, 2013). As the court

in Yaw Adu Poku explained, “[t]he allegedly illegal conduct of Defendant in paying

Plaintiffs cannot reasonably be understood to fall within the scope of the alleged

indemnification provision, as it arises from Defendant's performance, not Plaintiffs’.”

No. 13-3327, 2013 WL 5937414, at *1 (D.N.J. Nov. 1, 2013). Because the plain




                                             14
        Case 2:20-cv-03881-GJP Document 33 Filed 03/01/21 Page 15 of 15




language of Paragraph 13 does not support Pepperidge Farm’s indemnification claims,

they are dismissed without leave to amend. 3

       An appropriate Order follows.

                                                   BY THE COURT:



                                                    /s/ Gerald J. Pappert
                                                   ______________________
                                                   GERALD J. PAPPERT, J.




3
      The result remains the same whether the indemnification provisions are considered under
Pennsyvlania or Connecticut law.



                                              15
